 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID G. LEONARD,                                  No. 2:12-cv-0915 TLN AC P
12                      Plaintiff,
13          v.                                          ORDER
14   JIM DENNY, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion requesting an extension of the time to December 26, 2018, to

18   respond to defendants’ motion for summary judgment. ECF No. 180. His deadline to respond is

19   currently December 17, 2018. ECF No. 179. Although plaintiff was previously warned that no

20   further extensions of time would be granted (ECF No. 179), in light of the relatively brief time

21   requested and the reasons cited for the extension, plaintiff will be granted a final, brief extension

22   of time. He is further advised that his documents are not required to be typewritten, as this court

23   routinely accepts handwritten documents from pro se prisoners. Plaintiff is also not required to

24   provide declarations from individuals that merely corroborate facts that he has personal

25   knowledge of, because he can simply testify to those facts himself.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for an extension of time (ECF No. 180) is granted.

28   ////
                                                       1
 1         2. Plaintiff shall have until December 26, 2018, to file a response to defendants’ motion
 2   for summary judgment.
 3         3. No further extensions of time will be granted.
 4         IT IS SO ORDERED.
 5   DATED: December 4, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
